The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 08/09/2022.
4.	Claims 1-5 and 7-20 are currently pending.
5.	Claims 10-16 have been withdrawn.
6.	Claims 1, 5, 10, 17, and 20 have been amended.
7.	Claim 6 has been cancelled.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7:
	Claim 7 depends from a cancelled claim. Therefore, the scope of the claim is unclear. For purposes of prosecution on the merits, examiner is interpreting claim 7 to depend from claim 1.

Claim Rejections - 35 USC § 103
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 1-5, 8-9, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2010/0119843) in view of Arai et al (JP 11-222679) or Kobayashi et al (US 5,679,204).
Regarding claim 1:
	Sun teaches a chamber component for a processing chamber (plasma chamber component, 300) [fig 3A & 0030], comprising: a substrate (substrate, 310) [fig 3A & 0030]; and a metal fluoride coating (plasma resistant coating, 315, may be a fluoride of a metal) on the substrate (310) [fig 3A & 0034, 0041], and wherein the metal fluoride coating (315) is crystalline (fine grain crystalline microstructure) [0036], and wherein the metal fluoride coating is anhydrous (none of the exemplary coatings contain water) [0034].
	Sun does not specifically teach the metal fluoride coating comprising at least one of: a formula M1xFw, wherein x has a value of 1 and w has a value from 1 to 3; a formula M1xM2yFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, and w has a value from 1 to 3; or a formula M1xM2yM3zFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, z has a value from 0.1 to 1 and w has a value from 1 to 3, and wherein at least one of M1, M2, or M3 comprises nickel.
	Arai teaches a metal fluoride coating comprising at least one of: a formula M1xFw, wherein x has a value of 1 and w has a value from 1 to 3; a formula M1xM2yFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, and w has a value from 1 to 3; or a formula M1xM2yM3zFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, z has a value from 0.1 to 1 and w has a value from 1 to 3, and wherein at least one of M1, M2, or M3 comprises nickel (NiF2 film) [0031].
	Similarly, Kobayashi teaches a metal fluoride coating comprising at least one of: a formula M1xFw, wherein x has a value of 1 and w has a value from 1 to 3; a formula M1xM2yFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, and w has a value from 1 to 3; or a formula M1xM2yM3zFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, z has a value from 0.1 to 1 and w has a value from 1 to 3, and wherein at least one of M1, M2, or M3 comprises nickel (NiF film) [fig 9-10 & col 12, lines 27-40].
	Sun and Arai/Kobayashi are analogous inventions in the field of corrosion resistant coatings. It would have been obvious to one skilled in the art before the effective filing date to modify the metal fluoride coating of Sun with the specific metal fluoride coating of Arai/Kobayashi because such are known to provide corrosion resistance [Arai – 0039 & Kobayashi - col 12, lines 27-40]. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claims 2 and 18:
 	M2 and M3 are not required because they are set forth in the alternative.
Regarding claims 3 and 19:
	Sun teaches the metal fluoride coating (413) comprises a coating layer (412) [fig 4A & 0040].
	Sun does not specifically teach the coating layer is an electroless metal plated coating layer comprising nickel or an electrolytic metal plated coating layer comprising nickel.
Arai teaches a metal plated coating layer comprising nickel (nickel alloy plating such as NiP plating) [0032].
Sun and Arai are analogous inventions in the field of corrosion resistant coatings. It would have been obvious to one skilled in the art before the effective filing date to modify the metal fluoride coating of Sun to further comprise a metal plated coating layer, as in Arai, to allow for a NiF2 film to be formed on non-nickel substrates [Arai – 0032].
	It is noted that “electroless metal plated” and “electrolytic metal plated” merely describe the process by which the metal fluoride coating is to be produced. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 4:
 	The particulars of the electroless metal plated coating layer are not required because they are set forth in the alternative.
Regarding claim 5:
	Modified Sun teaches the metal plated coating layer (nickel alloy plating) comprises phosphorus (NiP), and an adsorbed metal fluoride coating (NiF2 film) overlaying the metal plated coating layer (NiP), wherein the adsorbed metal fluoride coating (NiF2 film) is free of phosphorus (NiF2) [Arai – 0032].
It is noted that “electroless metal plated” and “electrolytic metal plated” merely describe the process by which the metal fluoride coating is to be produced. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 8:
	Sun teaches the substrate (substrate, 310) comprises aluminum alloy, aluminum nitride (AlN), alumina (Al2O3), nickel (Ni), stainless steel, nickel-chromium alloy, austenitic nickel-chromium-based superalloy, pure nickel, quartz, iron, cobalt, titanium, magnesium, copper, zinc, chromium or combinations thereof (any conventional material, such as aluminum or aluminum alloy, quartz, ceramic, composite material, or the like) [0030].
Regarding claim 9:
	Sun teaches the chamber component (300) is a semiconductor chamber component (plasma chamber component) and wherein the substrate (310) is a heater, an electrostatic chuck, a faceplate, a showerhead, a liner, a blocker plate, a gas box, an edge ring, or a bellows (exemplary chamber components include process kits, focus rings, shower heads and lids) [0029-0030].
Regarding claim 17:
	Kobayashi teaches a processing chamber (process chamber, 205) [fig 2 & 0029] comprising: a chamber component (plasma chamber component, 300) [fig 3A & 0030], comprising: a substrate (substrate, 310) [fig 3A & 0030]; and a metal fluoride coating (plasma resistant coating, 315, may be a fluoride of a metal) on the substrate (310) [fig 3A & 0034, 0041], and wherein the metal fluoride coating (315) is crystalline (fine grain crystalline microstructure) [0036], and wherein the metal fluoride coating is anhydrous (none of the exemplary coatings contain water) [0034].
	Sun does not specifically teach the metal fluoride coating comprising at least one of: a formula M1xFw, wherein x has a value of 1 and w has a value from 1 to 3; a formula M1xM2yFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, and w has a value from 1 to 3; or a formula M1xM2yM3zFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, z has a value from 0.1 to 1 and w has a value from 1 to 3, and wherein at least one of M1, M2, or M3 comprises nickel.
	Arai teaches a metal fluoride coating comprising at least one of: a formula M1xFw, wherein x has a value of 1 and w has a value from 1 to 3; a formula M1xM2yFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, and w has a value from 1 to 3; or a formula M1xM2yM3zFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, z has a value from 0.1 to 1 and w has a value from 1 to 3, and wherein at least one of M1, M2, or M3 comprises nickel (NiF2 film) [0031].
	Similarly, Kobayashi teaches a metal fluoride coating comprising at least one of: a formula M1xFw, wherein x has a value of 1 and w has a value from 1 to 3; a formula M1xM2yFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, and w has a value from 1 to 3; or a formula M1xM2yM3zFw, wherein x has a value from 0.1 to 1, y has a value from 0.1 to 1, z has a value from 0.1 to 1 and w has a value from 1 to 3, and wherein at least one of M1, M2, or M3 comprises nickel (NiF film) [fig 9-10 & col 12, lines 27-40].
	Sun and Arai/Kobayashi are analogous inventions in the field of corrosion resistant coatings. It would have been obvious to one skilled in the art before the effective filing date to modify the metal fluoride coating of Sun with the specific metal fluoride coating of Arai/Kobayashi because such are known to provide corrosion resistance [Arai – 0039 & Kobayashi - col 12, lines 27-40]. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 20:
	Modified Sun teaches an adsorbed metal fluoride coating (NiF2 film) overlaying the metal plated coating layer (NiP), wherein the adsorbed metal fluoride coating (NiF2 film) is free of phosphorus (NiF2) [Arai – 0032].
The particulars of the electroless metal plated coating layer are not required because they are set forth in the alternative.
It is noted that “electroless metal plated” and “electrolytic metal plated” merely describe the process by which the metal fluoride coating is to be produced. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
13.	Claims 3-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2010/0119843) in view of Arai et al (JP 11-222679) or Kobayashi et al (US 5,679,204) as applied to claims 1-2, 8-9, and 17-18 above, and further in view of Jones (US 2013/0153432).
The limitations of claims 1-2, 8-9, and 17-18 have been set forth above.
Regarding claims 3, 5, and 19:
	Modified Sun teaches the metal fluoride coating (413) comprises a metal plated coating layer (412) comprising nickel (nickel alloy plating such as NiP plating) [Sun – fig 4A & 0040 and Arai - 0032]; the metal plated coating layer (nickel alloy plating) comprises phosphorus (NiP), and an adsorbed metal fluoride coating (NiF2 film) overlaying the metal plated coating layer (NiP), wherein the adsorbed metal fluoride coating (NiF2 film) is free of phosphorus (NiF2) [Arai – 0032].
	Modified Sun does not specifically teach the metal plated coating layer is an electroless metal plated coating layer comprising nickel or an electrolytic metal plated coating layer comprising nickel.
	Jones teaches a metal plated coating layer (wear coating) is an electroless metal plated coating layer comprising nickel (electroless nickel) or an electrolytic metal plated coating layer comprising nickel (electrolytic NiP) [0020].
	Modified Sun and Jones are analogous inventions in the field of corrosion resistant coatings. It would have been obvious to one skilled in the art before the effective filing date to modify the metal plated coating layer of modified Sun to be an electrolytic NiP coating layer, as in Jones, because such provides great benefits as a hard, corrosion resistant underlayer to other wear coatings [Jones – 0020].
Regarding claims 4 and 20:
 	Modified Sun teaches an adsorbed metal fluoride coating (NiF2 film) overlaying the metal plated coating layer (NiP), wherein the adsorbed metal fluoride coating (NiF2 film) is free of phosphorus (NiF2) [Arai – 0032].
Modified Sun does not specifically teach the metal plated coating layer is an electroless metal plated coating layer or an electrolytic metal plated coating layer.
	Jones teaches a metal plated coating layer (wear coating) is an electroless metal plated coating layer (electroless nickel) or an electrolytic metal plated coating layer (electrolytic NiP) [0020].
	Modified Sun and Jones are analogous inventions in the field of corrosion resistant coatings. It would have been obvious to one skilled in the art before the effective filing date to modify the metal plated coating layer of modified Sun to be an electrolytic NiP coating layer, as in Jones, because such provides great benefits as a hard, corrosion resistant underlayer to other wear coatings [Jones – 0020].
The particulars of the electroless metal plated coating layer are not required because they are set forth in the alternative.
14.	Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2010/0119843) in view of [Arai et al (JP 11-222679) or Kobayashi et al (US 5,679,204)] and Jones (US 2013/0153432) as applied to claims 3, 5, and 19 above, and further in view of Brisson et al (US 2007/0262668).
The limitations of claims 3, 5, and 19 have been set forth above.
Regarding claims 4 and 20:
	Modified Sun does not specifically teach the electroless metal plated coating layer comprises a nano-crystalline structure comprising tetragonal nickel phosphide (Ni3P) and cubic Ni.
	Brisson teaches a coating layer (coating, 12) comprises a nano-crystalline structure comprising tetragonal nickel phosphide (Ni3P) and cubic Ni (combination comprising at least one of intermetallic compounds [Ni3P] and metals [Ni]) [0024].
Modified Sun and Brisson are analogous inventions in the field of corrosion resistant coatings. It would have been obvious to one skilled in the art before the effective filing date to modify the electroless metal plated coating layer of modified Sun to comprise the materials of Brisson because such are capable of providing corrosion resistance [Brisson – 0024]. It has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
15.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2010/0119843) in view of Arai et al (JP 11-222679) or Kobayashi et al (US 5,679,204) as applied to claims 1-5, 8-9, and 17-20 above, and further in view of Brady et al (US 2003/0165680).
The limitations of claims 1-5, 8-9, and 17-20 have been set forth above.
Regarding claim 7:
	Modified Sun does not specifically teach the metal fluoride coating comprises a tetragonal P42/mnm crystalline structure.
	Brady teaches a coating comprises a tetragonal P42/mnm crystalline structure ("rutile-like" means having a tetragonal crystal structure and a space group of P42/mnm (#136)) [fig 1 & 0003, 0005, 0028].
Modified Sun and Brady are analogous inventions in the field of corrosion resistant coatings. It would have been obvious to one skilled in the art before the effective filing date to modify the metal fluoride coating of modified Sun to comprise the crystalline structure of Brady because the rutile form has the highest density and hardness to produce resistant coatings [Brady – 0003, 0005]. 

Response to Arguments
16.	Applicant’s arguments, see Remarks, filed 08/09/2022, with respect to the rejection of claim(s) 5 and 20 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 5 and 20 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 5 and 20. 
17.	Applicant’s arguments, see Remarks, filed 08/09/2022, with respect to the rejection of claim(s) 1-5, 8-9, and 17-20 under 35 USC 102(a)(1) and claim(s) 3-7 and 19-20 under 35 USC 103 have been fully considered but they are not persuasive.
 	Applicant argues that Kobayashi fails to teach a metal fluoride coating that is anhydrous. 
	In response, examiner disagrees. The metal fluoride coating of Kobayashi (and Sun and Arai) is anhydrous because it contains no water.
The remainder of applicant’s arguments have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached safety data sheet teaches nickel fluoride is known to be anhydrous [page 1].
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718